 1

 2

 3

 4

 5

 6                          UNITED STATES DISTRICT COURT
 7                        EASTERN DISTRICT OF CALIFORNIA
 8
       JERREL and           LAURIE         TUCKER, Case No. 1:20-cv-00832-AWI-BAM
 9     individuals,
10                           Plaintiff,                 ORDER ADVANCING THE MAY 25,
                                                        2021 STATUS CONFERENCE TO
11     v.                                               MAY 17, 2021
12     NATIONWIDE               INSURANCE
       COMPANY OF AMERICA, and DOES
13     1 through 25, inclusive,
14                           Defendants.
15

16          Upon request of counsel for Defendant Nationwide Insurance Company of America,

17   and good cause appearing therefore,

18          IT IS ORDERED that the status conference set for May 25, 2021 (See Doc. No. 10)

19   shall be and hereby is advanced to May 17, 2021 at 9:00 A.M. The parties shall appear

20   remotely either via Zoom video conference or Zoom telephone number. The Zoom ID and

21   password will be provided by the Courtroom Deputy prior to the conference. The parties should

22   be prepared to discuss the dates proposed in the stipulation for amendment to the scheduling

23   order. (Doc. No. 9.)
     IT IS SO ORDERED.
24

25      Dated:     May 12, 2021                              /s/ Barbara   A. McAuliffe             _
                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28

                               ORDER ADVANCING STATUS CONFERENCE
